Citation Nr: 0309499	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  92-07 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2. Entitlement to a total disability rating based on 
individual unemployability (TDIU), due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD


Wm. Kenan Torrans, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
December 1970 and from January 1975 to May 1976.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which denied the benefits sought.  Most 
recently, the Board remanded the veteran's case back to the 
RO in March 1999 for additional development.  The case was 
subsequently returned to the Board, and in June 2002, it was 
determined that the development undertaken pursuant to the 
March 1999 Remand was inadequate.  

Accordingly, under the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 19.9(a)(2)), the Board undertook internal development of 
the evidence.  The RO attempted to complete the development 
as requested by the Board, but on review of that evidence, 
such evidence appears to again be inadequate for adjudication 
purposes.  In any event, on May 1, 2003, the United States 
Court of Appeals for the Federal Circuit issued a decision 
which essentially precludes the Board from adjudicating an 
appeal in which further evidentiary development has been 
undertaken, and where there is some question as to whether 
the new evidence would allow for a full grant of the benefit 
sought.  See Disabled American Veterans, et. al. v. Secretary 
of Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., 
May 1, 2003).  Accordingly, in light of inadequate 
development and the decision rendered by the U.S. Court of 
Appeals for the Federal Circuit, the case must be remanded 
back to the RO in order that additional development can be 
undertaken and that the above-captioned issues may be 
adjudicated by the agency of original jurisdiction.  


REMAND

The veteran contends that he incurred chronic sinusitis as a 
result of his active service, and that he is unable to obtain 
or retain gainful employment as a result of his service-
connected disabilities.  Accordingly, he maintains that 
service connection for chronic sinusitis and that entitlement 
to TDIU benefits are warranted.  

As noted, in March 1999, the Board determined that the 
veteran had submitted new and material evidence to reopen a 
previously denied claim for service connection for sinusitis.  
It was determined that there was not then sufficient evidence 
to adjudicate the veteran's claim, and such issue was 
remanded back to the RO for additional development.  That 
development, consisting in pertinent part, of a VA rating 
examination, failed to address the central question with 
respect to determining whether or not service connection was 
warranted.  The examiner, while appearing to diagnose 
sinusitis, failed to offer any opinion regarding the etiology 
of that disorder.  Accordingly, after the case was returned 
to the Board, it was then determined that further development 
was necessary.  

Therefore, in June 2002, the Board undertook to schedule the 
veteran for a VA rating examination to determine 1) if he had 
chronic sinusitis; and 2), if so, whether it was at least as 
likely as not that such diagnosed chronic sinusitis was 
incurred as a result of the veteran's active service.  An 
examination was conducted in October 2002, and the examiner 
concluded that the veteran's examination results disclosed 
findings consistent with chronic maxillary and frontal 
sinusitis.  Such was associated with severe nasal septal 
deformities and mild deformity of the nasal bone.  The 
examiner stated that it was his impression that the veteran's 
overall condition was chronic with recurrent exacerbations.  
The examiner did not, however, indicate whether it was at 
least as likely as not that the veteran's sinusitis, now 
diagnosed as chronic, was incurred in or as a result of his 
active service.  

Given the inadequacy of the October 2002 examination, the 
veteran's claims file should be referred back to the examiner 
who conducted that examination if he is available.  The 
examiner should be requested to review the veteran's claims 
file, and to offer an opinion as to the etiology of the 
veteran's diagnosed chronic sinusitis.  If the examiner is 
not available, then the veteran should be scheduled to 
undergo an additional examination in order that such question 
can be properly addressed. 

Upon completion of the foregoing, the RO should then 
adjudicate the issues of entitlement to service connection 
for chronic sinusitis and for entitlement to TDIU benefits.  
The RO should also ensure that the notice and duty to assist 
requirements as set forth in the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, and 
5107), are met.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran, 
and request that he identify any and all 
health care providers who have rendered 
treatment for his claimed sinusitis and 
any service-connected disabilities dating 
from December 1999 to the present.  If no 
additional records have been identified 
or are otherwise unavailable, the RO 
should so indicate.  

2.  The RO should ensure that all notice 
and duty to assist requirements as set 
forth by the VCAA have been met.  The 
veteran's claims file should be referred 
to the VA rating examiner who conducted 
the October 2002 VA rating examination 
and request that he answer the following:  
State whether it is at least as likely as 
not that any diagnosed sinusitis was 
incurred in or as a result of any 
incident of the veteran's active service 
or as a result of any other service-
connected disability.  The examiner is 
requested to offer a complete rationale 
for any opinion offered, and to reconcile 
any opinion offered with any other 
relevant medical opinion of record.  In 
the event that the examiner who conducted 
the October 2002 rating examination is 
unavailable, the veteran should be 
scheduled to undergo an additional rating 
examination to evaluate the nature, 
severity, and etiology of any diagnosed 
sinusitis.  The other directives 
regarding reconciliation of opinions and 
offering complete rationales apply here.  

3.  Upon completion of the foregoing, the 
RO should adjudicate, on the basis of all 
available evidence, the issues of 
entitlement to service connection for 
sinusitis and for entitlement to TDIU 
benefits on the basis of all available 
evidence.  If the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case 
outlining the relevant statutory and 
regulatory provisions governing his 
appeal, and containing a statement of any 
bases for the denial of his claims.  The 
veteran and his representative should be 
afforded an opportunity to respond before 
the case is returned to the Board for any 
further review.  



The purpose of this REMAND is to obtain additional 
development, and to ensure that all due process requirements 
have been met.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with the 
current appeal.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No further action is required of the veteran until 
he is notified.  



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




